

BRYN MAWR BANK CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
(PERFORMANCE-BASED CLIFF VESTING)
SUBJECT TO THE AMENDED AND RESTATED 2010 LONG TERM INCENTIVE PLAN
 
Grantee:            
Date of Grant:        
Number of RSUs:    
Vesting Period:    
Performance Goal:
Certain conditions and goals as determined according to Exhibit A hereto



RESTRICTED STOCK UNIT AGREEMENT (“Agreement”), dated as of the Date of Grant set
forth above by and between BRYN MAWR BANK CORPORATION (the “Corporation”) and
the Grantee named above (the “Grantee”).
1.    The Plan. This Agreement is subject to the terms and conditions of the
Amended and Restated Bryn Mawr Bank Corporation 2010 Long Term Incentive Plan
(the “Plan”) as approved by the Board of Directors of the Corporation on
February 27, 2015 and by the Corporation’s shareholders on April 30, 2015.
Except as otherwise specified herein, all capitalized terms used in this
Agreement shall have the meanings given to them in the Plan. The term “Company
Group” as used in this Agreement with reference to employment shall include
employment with the Corporation or any of its direct or indirect subsidiaries.
2.    Grant of Restricted Stock Units.
a.    Subject to the terms and conditions of the Plan and this Agreement, and
the Grantee’s acceptance of same by execution of this Agreement, the
Corporation’s Management Development and Compensation Committee (“Compensation
Committee”) hereby grants to the Grantee the number of Restricted Stock Units
set forth above (the “RSUs”).
b.    Upon vesting of the RSUs and satisfaction of all of the other terms and
conditions in this Agreement, the Corporation will issue stock representing the
shares underlying the vested RSUs as soon as practicable following the Vesting
Date (as defined in subsection 3(a) below).
3.    Terms and Conditions. The Grant is subject to the following terms and
conditions:
a.    Restricted Period and Performance Goals. Vesting of the RSUs is subject to
the achievement of the performance goals set forth in Exhibit A (the
“Performance Goals”) and shall vest, in whole or in part in accordance with the
weighting and thresholds set forth in Exhibit A, upon the Vesting Date only if
the Performance Goals are achieved and the Grantee has remained continuously
employed by the Company Group from the Date of Grant through __________________
(the “Vesting Period”) or as otherwise provided herein. The Compensation
Committee shall determine within 75 days after the last day of the Vesting
Period whether the Performance Goals have been achieved, in whole or in part, in
accordance with Exhibit A attached hereto. The value of any fractional shares
will be paid to the Grantee through a separate disbursement. No vesting of RSUs
shall be deemed to have occurred unless and until the Compensation Committee
certifies in writing as to the portion of the Performance Goals that have been
achieved. The date on which the Compensation Committee certifies as to the
achievement of the Performance Goals and the vesting of the RSUs is referred to
in this Agreement as the “Vesting Date”.







--------------------------------------------------------------------------------




b.    No Rights as a Shareholder. Grantee will have none of the rights and
privileges of a shareholder with respect to the shares underlying the RSUs,
including but not limited to, the right to vote the shares until such RSU’s have
vested and such shares have been issued.
c.    Dividend-Equivalents. At the time of issuance of shares underlying vested
RSUs pursuant to subsection 2(b) above, the Company Group shall also pay to
Grantee an amount equal to the aggregate amount of all dividends declared and
paid by the Company Group based on dividend record dates falling between the
Date of Grant and the date of issuance in accordance with the number of shares
issued. The dividend-equivalents will be reported to the employee as W-2 wages
and, as such, will be subject to statutory withholding requirements for federal,
state and local taxes. The computation set forth in this subparagraph is
separate and distinct from the calculations and concepts set forth on Exhibit
“A” hereto and the calculations and concepts set forth on Exhibit “A” hereto
have no applicability to the calculation of the amount of dividends to be paid
by the Corporation pursuant to this subparagraph.


4.    Forfeiture.
a.    Forfeiture. All RSUs that have not vested at the Vesting Date in
accordance with subsection 3(a) and Exhibit A attached hereto shall be forfeited
in their entirety.
b.    Forfeiture of Unvested RSUs and Payment to the Corporation for Issued
Shares Resulting from Vested RSUs If Grantee Engages in Certain Activities. The
provisions of this subsection 4(b) will apply to all RSUs granted to Grantee
under the Plan and to any shares issued to the Grantee upon vesting of RSUs. If,
at any time during the Vesting Period, or for a period of two (2) years after
termination of Grantee’s employment for any reason, Grantee engages in any
activity inimical, contrary or harmful to the interests of the Company Group
including, but not limited to (A) conduct related to Grantee’s employment for
which either criminal or civil penalties against Grantee may be brought,
(B) violation of the Company Group’s policies including, without limitation, the
Corporation’s Insider Trading Policy, Code of Business Conduct and Ethics, Code
of Personal Conduct, Employee Handbook, or otherwise, (C) soliciting of any
customer of the Company Group for business which would result in such customer
terminating their relationship with the Company Group, (D) soliciting or
inducing any individual who is an employee or director of the Company Group to
leave the Company Group or otherwise terminate their relationship with the
Company Group, (E) disclosing or using any confidential information or material
concerning the Company Group, (F) breach of any agreement between the Grantee
and the Company Group, or (G) participating in a hostile takeover attempt, then
(x) all RSUs that have not vested effective as of the date on which Grantee
engages in such activity, unless forfeited sooner by operation of another term
or condition of this Agreement or the Plan, shall be forfeited in their
entirety, and (y) for any shares underlying vested RSUs which have been issued
to Grantee, the Grantee shall pay to the Corporation the market value of the
shares on the date of issuance or the date Grantee engages in such activity,
whichever is greater. The term “Confidential Information” as used in this
Agreement includes, but is not limited to, records, documents, programs,
technical data, information technology, policies, files, lists, client
non-public personal information, pricing, costs, strategies, market data,
statistics, business partners, customers, customer requirements, prospective
customer contacts, knowledge of the Company Group’s clients, methods of
operation, processes, trade secrets, methods of determination of prices, fees,
financial condition, profits, sales, net income, indebtedness, potential mergers
or acquisitions, or the sale of Company Group assets or subsidiaries, commercial
contracts and relationships, employees, litigation (whether actual or
threatened), information acquired in connection with the Grantee’s employment
with the Company Group, including without limitation, proprietary or
confidential information of any third party who may disclose such information to
the Company Group or the Grantee in the course of Company Group business, and
any other information relating to the Company Group that has not been made
available to the general public, as the same may exist from time to time. The
provisions of this Section 4 are in addition to, and in no way decrease, limit,
or affect the applicability of or relief available to the Corporation under
Section 8.
c.    Right of Setoff. By accepting this Agreement, Grantee consents to the
deduction, to the extent permitted by law, from any amounts that the Company
Group owes Grantee from time to time (including amounts owed to Grantee as wages
or other compensation, fringe benefits, or paid time-off pay, as well as any
other amounts owed to Grantee by the Company Group), the amounts Grantee owes
the Corporation under subsection 4(b) above. Whether or not the Corporation
elects to make any setoff in whole or in part, if the Corporation does not
recover by







--------------------------------------------------------------------------------




means of setoff the full amount Grantee owes it, calculated as set forth above,
Grantee agrees to immediately pay the unpaid balance to the Corporation.
d.    Compensation Committee Discretion. Grantee may be released from Grantee’s
obligations under subsections 4(b) and 4(c) only if the Compensation Committee,
or its duly appointed agent, determines in its sole discretion that such action
is in the best interest of the Corporation.
5.    Death, Disability or Retirement. In the event the Grantee shall cease to
be employed by the Company Group by reason of: (a) retirement approved by the
Compensation Committee (“Retirement”); (b) a transfer of the Grantee in a
spinoff; (c) death; or (d) total and permanent disability as determined by the
Compensation Committee (“Disability”), then the vesting requirements on a
fraction of Grantee’s RSUs will be deemed to have been fulfilled. The vested
portion shall be calculated as follows: the number of RSUs that would have
vested in accordance with subsection 3(a) had Grantee remained employed through
the Vesting Period, multiplied by a fraction, the numerator of which is the
number of full calendar months that elapsed in the Vesting Period prior to the
death, Disability, Retirement or transfer in a spinoff of the Grantee and the
denominator of which is the total number of full calendar months in the Vesting
Period. Shares underlying the RSUs that vest in accordance with the terms of
this Section 5 shall be issued as soon as practicable following the Vesting
Date. Any remaining RSUs which have not vested as provided in this Section 5
shall be forfeited.
6.    Termination. If the Grantee terminates the Grantee’s employment with the
Company Group or if the Company Group terminates the Grantee’s employment with
or without Cause, other than as described in Section 5 above, any RSUs that have
not yet vested at the date of termination shall automatically be forfeited.
7.    Change of Control. In the event of a Change of Control, Grantee’s
outstanding RSUs will be deemed to have vested and any shares underlying such
RSUs not previously issued shall be issued within ten days after the Change of
Control. For purposes of clarification, in such a situation, all RSUs will vest
at the target levels as described in Exhibit A hereto. A “Change of Control”
shall be deemed to have taken place if (i) any Person (as defined in subsection
8(a) below) other than an entity in the Company Group or an employee benefit
plan of the Company Group (or any Person organized, appointed or established by
the Company Group for or pursuant to the terms of any such employee benefit
plan), together with all affiliates and associates of such Person, becomes the
beneficial owner in the aggregate of 25% or more of the common stock of the
Corporation then outstanding, or (ii) during any twenty-four month period,
individuals who at the beginning of such period constituted the Board of
Directors of the Corporation or The Bryn Mawr Trust Company (the “Bank”) cease,
for any reason, to constitute a majority thereof, unless the election, or the
nomination for election by the Corporation or the Bank’s shareholders, as the
case may be, of each director who was not a director at the beginning of such
period was approved by a vote of at least two-thirds of the directors in office
at the time of such election or nomination, who were directors at the beginning
of such period.
8.    Non-Interference and Non-Solicitation.
a.    For a period of ________________ months following the date Grantee ceases
to be employed by the Company Group for any reason, whether voluntarily or
involuntarily (the “Separation Date”), Grantee agrees not to disrupt, damage,
impair or interfere with the business of the Company Group in any manner,
including without limitation, by: (a) employing, engaging or soliciting any
employee of the Company Group; (b) inducing or attempting to influence an
employee to leave the employ of the Company Group; (c) adversely influencing or
altering the relationship of any person, firm, corporation, partnership,
association or other entity (“Person”) with the Company Group, whether such
Person is an employee, customer, client or otherwise; or (d) directly or
indirectly, individually or for any other, calling on, engaging in business
with, soliciting, inducing, or attempting to solicit or induce, any Person who
has been a customer, client or business referral source of the Company Group, or
who has been solicited as a potential customer, client or business referral
source of the Company Group, during the two (2) year period preceding the
Separation Date to (x) cease doing business in whole or in part with or through
the Company Group or (y) do business with any other Person which performs
services or offers products materially similar to or competitive with those
provided by the Company Group.







--------------------------------------------------------------------------------




b.    Grantee shall maintain Confidential Information (as defined in subsection
4(b)) in the strictest of confidence, shall not disclose confidential
information to any person outside of the Company Group, and shall not use,
reproduce, disseminate, or take any other action with respect to confidential
information other than in connection with Grantee’s employment and for the
benefit of the Company Group. Grantee shall not remove confidential information
from Company Group premises unless necessary in connection with the performance
of Grantee’s job duties, and in such event, such confidential information shall
be returned or destroyed immediately upon cessation of Grantee’s employment with
the Company Group. The obligations of Grantee under this Section 8(b) shall
apply during Grantee’s employment and following termination of Grantee’s
employment, and shall survive in perpetuity.
c.    Grantee acknowledges and agrees that the restrictions contained in this
Section 8 are reasonable and necessary in order to protect the legitimate
interests of the Company Group and that any violation thereof would result in
irreparable injury to the Company Group. Consequently, Grantee acknowledges and
agrees that, in the event of any violation thereof, the Company Group shall be
authorized and entitled, without the necessity of posting a bond or other form
of security, to obtain from any court of competent jurisdiction injunctive and
equitable relief, as well as an equitable accounting of all profits and benefits
arising out of such violation, which rights and remedies shall be cumulative and
in addition to any other rights or remedies to which the Company Group may be
entitled at law or in equity (including the rights of forfeiture set forth in
Section 4 hereof) and, in the event the Company Group is required to enforce the
terms of this Agreement through court proceedings, the Company Group shall be
entitled to reimbursement of all legal fees, costs and expenses incident to
enforcement of any such term, in whole or in part and/or such term as may be
modified by a court of competent jurisdiction.
d.    The provisions of this Section 8 are in addition to, and in no way
decrease, limit, or affect the applicability of or relief available to the
Corporation under Section 4.
e.    If any court of competent jurisdiction construes any of the restrictive
covenants set forth in this Section 8, or any part thereof, to be unenforceable
because of the duration, scope or geographic area covered thereby, such court
shall have the power to reduce the duration, scope or geographic area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced.
9.    Change Adjustments. The Compensation Committee shall make appropriate
adjustments to give effect to adjustments made in the number of shares of the
Corporation’s common stock through a merger, consolidation, recapitalization,
reclassification, combination, spinoff, common stock dividend, stock split or
other relevant change as the Compensation Committee deems appropriate to prevent
dilution or enlargement of the rights of the Grantee. Any adjustments or
substitutions pursuant to this section shall meet the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and shall be
final and binding upon the Grantee.
10.    Compliance with Law and Regulations. The grant of RSUs and the issuance
of shares underlying vested RSUs shall be subject to all applicable federal and
state laws, the rules and regulations and to such approvals by any government or
regulatory agency as may be required. The Corporation shall not be required to
register any securities pursuant to the Securities Act of 1933, as amended, or
to list such shares under the stock market or exchange on which the common stock
of the Corporation may then be listed, or to take any other affirmative action
in order to cause the issuance or delivery of shares underlying vested RSUs to
comply with any law or regulation of any governmental authority.
11.    Notice. Any notice which either party hereto may be required or permitted
to give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Corporation, Attention:
Corporate Secretary, at its office at 801 Lancaster Avenue, Bryn Mawr, PA 19010
or to the Grantee at her/his address on the records of the Corporation or at
such other addresses as the Corporation, or Grantee, may designate in writing
from time to time to the other party hereto.
12.    Employment. Neither the action of the Corporation or its shareholders,
nor any action taken by the Compensation Committee under the Plan nor any
provisions of this Agreement shall be construed as giving to the Grantee the
right to be retained as an employee of the Company Group.







--------------------------------------------------------------------------------




13.    Payment of Taxes. Upon issuance of shares underlying the vested RSUs the
value of the shares issued, calculated based on the closing price of the
Corporation’s common stock on the day preceding the Vesting Date, will
constitute W-2 wages to the Grantee and, as such, will be subject to statutory
federal, state and local withholding taxes. The Corporation will withhold a
sufficient number of whole shares in order to satisfy this tax obligation. The
remaining shares will be made available to the Grantee as soon as practicable.
The value of any fractional shares will be paid to the Grantee through a
separate disbursement.
14.    Incorporation by Reference. This Restricted Stock Unit Award is granted
pursuant and subject to the terms and conditions of the Plan, the provisions of
which are incorporated herein by reference. If any provision of this Agreement
conflicts with any provision of the Plan in effect on the Date of Grant, the
terms of the Plan shall control. This Agreement shall not be modified after the
Date of Grant except by written agreement between the Corporation and the
Grantee; provided, however, that such modification shall (a) not be inconsistent
with the Plan, and (b) be approved by the Committee.
15.    Reformation; Severability. If any provision of this Agreement shall
hereafter be held to be invalid, unenforceable or illegal, in whole or in part,
by a court of competent jurisdiction under any circumstances for any reason, (i)
such provision shall be reformed to the minimum extent necessary to cause such
provision to be valid, enforceable and legal while preserving the intent of the
parties as expressed in, and the benefits of the parties provided by, this
Agreement or (ii) if such provision cannot be so reformed, such provision shall
be severed from this Agreement or the Notice and an equitable adjustment shall
be made to this Agreement (including, without limitation, addition of necessary
further provisions) so as to give effect to the intent as so expressed and the
benefits so provided. Such holding shall not affect or impair the validity,
enforceability or legality of such provision in any other jurisdiction or under
any other circumstances. Neither such holding nor such reformation or severance
shall affect the legality, validity or enforceability of any other provision of
this Agreement.
16.    Compliance with Internal Revenue Code Section 409A. It is the intention
of the parties that the RSUs and the Agreement comply with the provisions of
Section 409A of the Code to the extent, if any, that such provisions are
applicable to the Agreement and the Agreement will be administered by the
Compensation Committee in a manner consistent with this intent. If any payments
or benefits may be subject to taxation under Section 409A of the Code, Grantee
agrees that the Compensation Committee may, without the consent of Grantee,
modify this Agreement to the extent and in the manner that the Compensation
Committee deems necessary or advisable or take any other action or actions,
including an amendment or action with retroactive effect that the Compensation
Committee determines is necessary or appropriate to exempt any payments or
benefits from the application of Section 409A or to provide such payments or
benefits in the manner that complies with the provisions of Section 409A such
that they will not be taxable thereunder.
17.    Choice of Law. The provisions of this Agreement shall be construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
any conflict of law provision that would apply the law of another jurisdiction.
18.    Interpretation. The interpretation and construction or any terms or
conditions of the Plan or this Agreement by the Compensation Committee shall be
final and conclusive.




Signature Page Follows









--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer, and the Grantee has hereunto set his/her hand and
seal, effective as of the Date of Grant set forth above.
 
 
 
 
BRYN MAWR BANK CORPORATION
 
 


By:
 
Name:
 
Title:
 
 
 
 
(Signature of Grantee)
 
 
 
(Print Name of Grantee)
 
 
 
(Address of Grantee)








--------------------------------------------------------------------------------





EXHIBIT A


TO RESTRICTED STOCK UNIT AGREEMENT DATED AS OF _____________________


All of the terms and conditions of the Restricted Stock Unit Agreement dated as
of ______________ (“Agreement”), to which this Exhibit is attached are
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Agreement.


Name of Grantee:


1. Target Number of Restricted Stock Units subject to vesting based on
achievement of __________________________________________: ___
2. Target Number of Restricted Stock Units subject to vesting based on
achievement of __________________________________________: ___
3. Target Number of Restricted Stock Units subject to vesting based on
achievement of __________________________________________: ___
4. Target Number of Restricted Stock Units subject to vesting based on
achievement of __________________________________________: ___




Weight
Measure
Baseline Calculation
-----%
-----%
-----%
-----%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










